Title: To George Washington from Henry Knox, 17 August 1789
From: Knox, Henry
To: Washington, George



Sir
[New York] August 17th 1789

I have enclosed the copies of the letters you have been pleased to request. I am persuaded the senate will when they understand the matter fully concur with the house.
I will wait on you this afternoon or tomorrow morning with some heads of instructions for the Commissioners.
I sincerely thank you for Your kind condolance on the loss of our child—we must submit to events we cannot control. I am most respectfully Sir Your obedient humble Servant

H. Knox

